Dissenting Opinion by
Judge MacPhail :
I respectfully dissent.
I agree with the Appellant that there must be a finality of all judicial and administrative hearings. As the majority notes, at the initial hearings there was conflicting medical testimony. In the proper exercise of his authority the referee then appointed an impartial medical expert whose testimony was adverse to the Claimant. Thereafter, at Claimant’s request the referee held still another hearing and heard still another physician who was not even familiar with the report of the impartial medical witness. Obviously, the testimony of the additional medical witness could not properly be classified as rebuttal and was therefore cumulative. There was no showing by the Claimant that the additional medical witness was not available at the initial hearings. While I am aware that the referee has considerable discretion in the conduct of hearings, I believe in this instance the referee abused that discretion. Some courts euphemistically refer to the procedure employed by the referee in the instant case as giving the Claimant “two bites at the apple.” See *550Commonwealth v. Patrick, Pa. , 407 A.2d 382 (1979) (opinion in support of remand).
Because the referee specifically noted that he relied upon the testimony of the additional medical witness in reaching his decision, I would remand for reconsideration with instructions to the referee to disregard the testimony of Doctor Davidson.
Application for reargument filed and denied.